Citation Nr: 0734231	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-32 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims to have chronic lymphocytic leukemia (CLL) 
as a direct result of his military service.  He argues that 
he contracted CLL while in the military, and that he was 
exposed to various chemicals, dioxins, and diesel fuel while 
operating heavy equipment.  See pages five and seven of July 
2007 Travel Board hearing transcript (transcript).  

Service medical records show that CLL was not diagnosed 
during the veteran's military service.  

A March 2004 letter from Dr. Bobolis, a private physician, 
reports treating the veteran since 2002 for CLL.  She opined 
that the veteran was a "heavy vehicle driver" while in the 
military, and that during that time "he was exposed to 
gasoline, solvents and other materials that are now known 
carsanogenictics to cause cancer."  She added that it was 
"possible" that the veteran contracted CLL during his 
military service.  The Board observes that in July 2007 the 
veteran testified that following his period of active 
serviced he began his own tool manufacturing company.  See 
page 16 of transcript.  He added, however, that he did not 
use carcinogenic materials in his business, and that he was 
only exposed to such carcinogens while he was on active duty.  
See page 17 of transcript.  

A March 2003 private medical hematology/oncology consultation 
report shows that Dr. Bobolis, in discussing the veteran's 
medical history, noted that the veteran had been ultimately 
diagnosed in "1988" with CLL.  Review of the complete 
medical record seems to imply that this physician likely 
meant to use "1998" instead.

An April 2005 letter from Dr. Buchholz, a private physician, 
notes that he opined that he had treated the veteran for 
colon cancer from 1997 to 2001.  He added that CLL had been 
officially diagnosed in 1998.  The physician opined that 
there was a "distinct possibility" that the veteran's 
claimed exposure to "hydrocarbon and petrocarbon fuels" 
while on active duty caused "both the colon cancer and the 
CLL."  

The veteran has submitted several pieces of medical 
literature which address the relationship between certain 
disorders and exposure to solvents, etc.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2007); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  As a result of the 
above-discussed private medical opinions, and the contents 
contained therein, the appellant should be afforded a VA 
examination to ascertain the etiology of his claimed CLL.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA oncology examination to 
determine the nature and etiology of the 
appellant's CLL.  The veteran's claims 
folder must be provided to the examiner 
for review.  The examiner must consider 
any CLL-related symptoms which are 
documented in the service medical 
records, as well as any CLL-related risk 
factors, to include exposure to chemicals 
and diesel fuel while serving as a heavy 
vehicle driver in-service.  Thereafter, 
the examiner must opine whether it is at 
least as likely as not, that is, is there 
a 50/50 chance, that CLL was incurred or 
aggravated in-service.  In addressing 
this question, the examiner should 
indicate whether it is at least as likely 
as not that exposure to chemicals and/or 
diesel fuel during active duty service 
caused or contributed to the development 
of the veteran's CLL.  If the examiner 
finds that it is more likely than not 
that CLL is not related to service, the 
examiner must identify the most probable 
source for the veteran's CLL.  The 
oncologist is advised that there are 
private medical opinions authored by Drs. 
Bobolis and Buchholz on this matter which 
must be reviewed and reconciled in 
writing with any report prepared.  Any 
difference in opinion with the private 
medical opinions must be clearly 
explained in the oncologist's report.  
The oncologist must provide a clear 
explanation for any finding and opinion.  
If the examiner cannot offer an opinion 
without engaging in speculation the 
examiner should so state.

2.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
 If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

